DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant's amendment and response filed on 11/17/2021 has been received and entered in to the case. 
Claims 3, 8-9 and 17-18 have been canceled, claims 19-27 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 4-7 and 10-16 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Hydrogel Genus-Species
The instant claims disclose a method of manufacturing a multilayered cell sheet of cardiac stem cells (CSCs) by embedding the CSCs in a hydrogel with uniformly distributed in three-dimensional manner in the hydrogel, and culturing the CSCs in the hydrogel under the stressed condition and subsequently under the non-stressed condition wherein the non-stressed culture conditions induce cell-mediated hydrogel compaction so that water and culture media in the hydrogel are extruded.
The claims are directed to any hydrogel without particularly limiting the type of hydrogels that can be utilized in the claimed method. The hydrogel required for the claimed method would be able to carry out cell-mediated compaction to extrude water and culture media therein. The instant specification discloses only one example, fibrin hydrogel formed by mixing fibrinogen and thrombin in a solution with regard to the cell-mediated compaction (Examples). While the instant specification discloses the hydrogel may be a natural polymer or a synthetic polymer, however, there is no disclosure if any of the hydrogel would be able to carry out the cell-mediated compaction.
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by 
Applicant is advised to limit the hydrogel consistent with the disclosure of the instant specification.
New Matter
The newly amended claims disclose steps of (1) embedding the culture CSCs in a hydrogel, and the step comprising mixing the culture CSCs with a hydrogel in a solution, and converting to gel phase; and (2) culturing the hydrogel comprising the CSCs embedded therein under stressed culture conditions by casting the hydrogel into a mold (a physical support). According to the claims, the step (1) results in a gelled hydrogel with the CSCs embedded therein. However, step (2) requires casting the hydrogel of step (1), which is gelled, into a mold and cultured. The specification of the originally filed application fails to support the claimed steps since the specification discloses that the solution of hydrogel mixed with the cells are cast into a mold (o-ring), and then gelled (see Examples 6 and 9, para. 88 and 95 of PGPub). There is no disclosure showing that the gelled hydrogel is cast on a mold. Thus, the newly added limitation introduces new matter to the instant application.
 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

	
Claims 1-2, 4, 7 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fibrin hydrogel comprising PAI, does not reasonably provide enablement for fibrin hydrogel without PAI (PAI-free fibrin hydrogel).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the prima facie case.
The instant claims disclose that the hydrogel under the non-stressed conditions should induce the extrusion of water and culture medium from the hydrogel (step (4) of claim 1). The hydrogel of claim 1 does not particularly limit the type of the hydrogel and thus, the scope of the hydrogel is extremely broad. According to the limitation of claim 4, the hydrogel could be a fibrin hydrogel. The specification discloses “[t]he PAI-free hydrogel showed no hydrogel compactions even in a non-stressed culture condition, whereas the PAI-containing hydrogel showed cell-mediated hydrogel compactions depending on the cell concentration.” (para. 90 of PGPub; see Fig. 9)
	This disclosure clearly shows that the required cell-mediated hydrogel compaction under the non-stressed culture condition cannot be achieved when fibrin hydrogel without PAI (PAI-free) is utilized for the claimed method. 
	Thus, while fibrin hydrogel with PAI is capable of inducing cell-mediated hydrogel compaction under the non-stressed culture condition, however, PAI-free fibrin hydrogel does not enable the claimed method. It is noted that claims 5-6 disclose PAI and thus, are omitted from the claim rejection.
	Applicant is advised to incorporate claim 5 into claim 1 to obviate the claim rejection.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the term “a solution base” in line 6. It is not clear what subject matter the term “base” intends to point out. Is it a basic solution or a solution-like material? Is it supposed to be “phase” instead? Clarification is required. 
Claim 1 discloses the density of the culture CSCs in a range of 2x106 to 5x106/ml. It is not clear if the density is before mixing or embedding the CSCs in a hydrogel (i.e. ml of culture medium) or after the embedding (i.e. ml of hydrogel). Clarification is required. 
The claims disclose a method of manufacturing a multilayered cell sheet. However, there is no step in the claims to form the “multilayered” cell sheet. It is not clear if the claimed “multilayered” cell sheet is actively formulated by layering each layer up to 50 layers, or the “multilayered” cell sheet is merely a thicker layer formed of cells embedded in the hydrogel. If the latter is the case, the term “multilayered” is not consistent with the terminology known in the art. The term “multilayered” is not particularly defined in the instant specification. Thus, the term is interpreted as defined in a dictionary. The accepted meaning of “multilayered” is “having or involving several distinct layers, strata or levels”, according to Merriam-Webster online dictionary. The structure formed by mixing the hydrogel solution and the cells, and the resulting solidified hydrogel with the cells uniformly distributed in the hydrogel is not considered as “multilayered” based on its dictionary definition. The hydrogel embedded with cells uniformed distributed in a hydrogel does not have “several distinct layers” as for the ordinary meaning of the term.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “multilayered” in claim 1 is used by the claim to mean cells distributed throughout the thickness of the cell sheet, while the accepted meaning of “multilayered” is “having or involving several distinct layers, strata or levels”, according to Merriam-Webster online dictionary. The structure formed by mixing the hydrogel solution and the cells, and the resulting solidified hydrogel with the cells uniformly distributed in the hydrogel is not “multilayered.” The term is indefinite because the specification does not clearly redefine the term. 
Claim 7 discloses that the culture CSCs of step (2) of claim 1 are added to a thrombin solution. Since claim 1 does not particularly define the type of hydrogel, it is not clear if the thrombin solution is a hydrogel solution. It is understood that thrombin does not form any hydrogel. Clarification is required. 

Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 13 discloses anti-inflammatory factors comprising IL such as IL-6 or IL-10 or TGF-b. It is not clear if one of IL-6 or IL-10 is required for the claim or they are mere examples but not required for the claim. Clarification is required. 
Claim 16 discloses the term “angiopoietin based or FGF based,” It is not clear what the term “based” intends to point out. Is it angiopoietin or angiopoietin-like or derivatives of angiopoietin, or FGF or FGF-like or derivatives of FGF, etc.? Clarification is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 11-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-16 are dependent on claim 11 which is dependent on claim 1. Claim 11 discloses that the stressed culture conditions of step (3) comprises accumulating the ECM and the factors as listed. Upon the instant amendment, the stressed culture conditions are defined as casting the hydrogel comprising the CSCs embedded therein on a circular, rectangular or square mold. However, claim 11 discloses that the stressed culture conditions which is casting the hydrogel on a mold also comprise accumulating the proteins/factors. According to the specification, it appears that the accumulating ECM and the claimed factors are results of the stressed culture condition using a mold (e.g. o-ring). Thus, the limitation of claim 11 directed to accumulating factors, ECM, etc. does not further limiting the stressed culture conditions of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-2, 4-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20130295060; of record) in view of Bian et al. (2009, Biomaterials) and Yamashita et al. (US20160121025; of record) and, and as evidenced by Li et al. (2011; of record) and Bax et al. (2012; of record).
Regarding claim 1, Yang et al. teach a method for culturing myocardium-resident cardiac progenitor cells (i.e. cardiac stem cells), the method comprising: embedding myocardial fragments (containing cardiac stem cells) into a hydrogel; allowing cardiac stem cells to migrate out of the myocardial fragments; degrading the hydrogel to recover cardiac stem cells; and amplifying the cardiac stem cells in vitro (Abstract; Page 5, paragraph 0078; Page 12, paragraph 0180; Page 13, paragraph 0190). Yang et al. further teach that cultured cardiac stem cells were mixed with fibrinogen and thrombin solutions, followed by a cross-linking reaction for two hours (i.e. embedded in a hydrogel) (Page 11, paragraph 0168). Once the hydrogel was formed, the cells were cultured for an additional day (Page 11, paragraph 0168). Lastly, Yang et al. teach that to test the effect of an anti-fibrinolytic agent on cardiac stem cell induced fibrinolysis, cultures were prepared as above except an anti-fibrinolytic agent was included as part of the hydrogel (Page 11-12, paragraph 0170-176). 
Yang et al. teach that hydrogels are 3D structures capable of phase transition (Page 5, paragraph 0081). They teach that in a liquid state, the hydrogel is homogenously mixed with myocardial fragments (comprising cardiac stem cells), after which the hydrogel may undergo phase transition into a solid to provide a stable, three-dimensional (3D), physical support for the myocardial fragments (Page 5, paragraph 0081). They teach that the hydrogel serves as a 3D support in which myocardium-
Yang et al. teach that 2 x 105 cardiac stem cells were mixed with 100uL of each fibrinogen solution (or 2 x 106 cells/mL) and 100uL of thrombin solutions, followed by a cross-linking reaction for two hours (Page 11, paragraph 0168). Even if Yang et al. do not teach the concentration of the CSCs as the final concentration, however, it is submitted that the cell density in the hydrogel for the desired tissue engineering application of Yang et al. would be readily modified in order to optimize the outcome of the application. 
Bian et al. also teach a final concentration of 5 x106/ml C2C12 myoblasts in a hydrogel solution in engineered skeletal muscle tissue networks (see p.4, 2.4. Micromolding of cell/hydrogel networks); or 5 x106 cell tracker green labeled C2C12 myoblasts per ml of gel (p.4, 2.5. Analysis of Gel Compaction). Bian et al. teach hydrogel composed of fibrinogen and/or collagen, i.e. collagen-fibrin gel (3:1, 1:1 or 1:3 of collagen:fibrin), collagen gel (1:0 of collagen:fibrin), or fibrin gel (0:1 of collagen:fibrin) (p.4, 2.5. Analysis of Gel Compaction; p.6, Cell mediated gel compaction).
It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). 

Thus, it would have been obvious to a person skilled in the art to adjust the cell density in the fibrin hydrogel as desired for the application of tissue engineering and one skilled in the art would recognize that 5 x106cells/ml is commonly utilized for tissue engineering according to the teachings of Bian et al.
Regarding the stressed culture conditions with a physical support (claim 1, step 3), or the non-stressed culture conditions without a physical support (claim 1, step 4), and the stressed culture condition comprising casting the hydrogel comprising cardiac stem cells on a circular, rectangular, or square mold, and the non-stressed culture conditions induce cell-mediated hydrogel compaction, Yang et al. do not teach the limitations.
Bian et al. teach that hydrogels including fibrin and collagen composite or pure fibrin gel or collagen gel were fabricated on a mold made of PDMS (i.e. stressed culture condition), and cell-mediated gel compaction is carried out the hydrogel as free floating condition (i.e. non-stressed culture condition; see the instant specification at para. 56 of PGPub) (p.4, Analysis of Gel Compaction). The PDMS mold of Bian et al. is considered as a rectangular mold according to Fig. 2.
It would have been obvious to a person skilled in the art to use the microfabrication of tissue networks comprising cell-mediated fibrin gel compaction and microfabrication of mold dimensions as taught by Bian et al. for the method of Yang et al. with a reasonable expectation of success. One skilled in the art would use the 
Regarding the limitation directed to the step (4) culturing the hydrogel under non-stressed culture conditions for 30 mins to 2 hours, while Bian et al. teach compaction rates of the construct at the various time points of culturing, however, Bian et al. do not particularly teach the limitation. 
However, Bian et al. teach that the compaction of the hydrogels (gel disks) containing C2C12 myoblasts occurs mostly within 1 day (see Fig. 3 A1-2). One skilled in the art would adjust the duration of compaction in order to obtain a desired size and rate of compaction by limiting the free-floating culture of the hydrogels, and the possible duration would encompass the claimed 30 min to 2 hrs. 
It would have been obvious to a person skilled in the art to adjust the compaction rate by limiting the culturing period as free floating culture condition as desired for the tissue engineering purpose for the method of Yang et al. with a reasonable expectation of success. 
Regarding the multilayered, it is understood that the meaning of “multilayered” as claimed is not based on the stacking of the single layer cell sheet according to the instant specification, rather the thickness controlled by the cell density would result in the “multilayered”. The hydrogel constructs of Yang et al. in view of Bian et al. would inherently formed “multilayered” constructs because they use the cell density as claimed 
Furthermore, since the instant claims do not exclude stacking steps to form multilayered construct, the claims can be interpreted such that the multilayered construct is formed by stacking of a single layer multiple times.
Yamashita et al. teach a method of making layering cell sheets using a hydrogel (Abstract). They teach that use of cell sheets have recently been investigated as a way to supplement tissue with deficient cells due to disease or injury (Page 1, paragraph 02). They teach potential applications of cell sheets include the replacement of cardiomyocytes, as these cells rarely proliferate and their loss can result in irreversible damage (Page 1, paragraph 002; Page 7, paragraph 0105). Yamashita et al. teach that to achieve cardiomyocyte replacement the administration of more cardiomyocytes, in the form of thicker cell sheets, are desired (Page 1, paragraph 0005). However, the use of multiple, or larger, cell sheets are limited due to the lack of blood vessels, which result in cell death due to lack of nutrients and oxygen (Page 1, paragraph 0005). As such, Yamashita et al. teach the use of layered cell sheets which incorporate a hydrogel to address this limitation (Page 1, paragraph 0017-0020; Page 2, paragraph 044). They teach that the shape and form of the hydrogel are not particularly limited, as long as it can be incorporated into cell sheets (Page 2, paragraph 0050). The cell sheets can then be layered by stacking cell sheets and incorporating the hydrogel on the surfaces of each cell sheet (Page 8, paragraph 0108 and 109; Fig. 2). Incorporation of a hydrogel 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to stack the layer formed by the method of culturing cardiac stem cells taught by Yang et al. in view of Bian et al. to form multilayered structure having 10-50 layers based on the teaching of Yamashita et al. This is because that multilayered cell sheet is commonly used in tissue engineering, and one of finite solutions to use layers of cell sheet in a hydrogel for tissue engineering, and Yamashita et al. teach that 5 or more layers of sheets have improved functions (para. 19), one skilled in the art would try a multilayered structure by stacking the compacted gel structure of Yang et al. in view of Bian et al. for tissue engineering purpose.
Regarding claim 2, Yang et al. teach that their method is capable of isolating one million cardiac stem cells from 100mg of heart muscle tissue (Page 10, paragraph 0154). They teach that fragments of myocardium were embedded into a hydrogel and cultured for one week (Page 12, 0180). This allowed for the outgrowth of cardiac progenitor cells which were then isolated by digesting the hydrogel (Page 12, paragraph 180).
Regarding claim 4, Yang et al. teach that the gel may be a fibrin hydrogel (Page 2, paragraph 0024 and 0027; Page 11-12, examples 1-7).

Regarding claim 6, Yang et al. teach the anti-fibrinolytic agent (i.e. plasminogen activator inhibitor) can be aminocaproic acid, tranexamic acid, aprotinin, or aminomethylbenzoic acid (Page 2, paragraph 0023 and 0027; Page 4, 0046; Page 5, 0078). 
Regarding claim 7, Yang et al. teach that fibrinogen solutions were mixed with aminomethylbenzoic acid and then mixed at a 1:1 ratio with a thrombin solution containing cardiac stem cells (Page 11, example 5). Additionally, they teach that cultured cardiac stem cells were mixed with fibrinogen and thrombin solutions, followed by a cross-linking reaction for two hours (Page 11, paragraph 0168).
Regarding claim 10, Yang et al. teach that for cells to perform their intrinsic functions they require interactions between the cells and extracellular matrix (Page 2, paragraph 0012). Additionally, Yang et al. teach that hydrogels without an anti-fibrinolytic agent cannot serve as a 3D cell adhesion matrix due to fibrinolytic activity (Page 4, paragraph 0045). However, hydrogels containing tranexamic acid or aminomethylbenzoic acid can serve as a cell adhesion matrix in which cardiac progenitor cells can grow (Page 4, paragraph 0046). Yang et al. teach that the hydrogel may contain an integrin-beta1 binding receptor which allows cardiac stem cells to 
Regarding claims 11 and 13-15, Yang et al teaches that cardiac stem cells produced IL-6 (i.e. an anti-inflammatory and protective factor), epidermal growth factor (i.e. proangiogenic factor), and bone morphogenetic protein (BMP) (i.e. cardiomyogenic) (Fig. 20; Fig.22; Page 16, paragraph 0221). Furthermore, cardiac stem cells were known to produce extracellular matrix proteins such as collagen and fibronectin, as evidenced by Bax et al. (Fig. 3). As the production of these molecules are a property of cardiac stem cells, the culture of cardiac stem cells will result in the accumulation of these factors. 
Regarding claim 12, cardiac stem cells were known to produce extracellular matrix proteins such as collagen IV and fibronectin, as evidenced by Bax et al (Fig.3). Additionally, cardiac stem cells were known to produce laminin, as evidenced by Li et al (Page 161, Expression of adhesion molecules and c-Myc; Page 164, paragraph 02; Supplementary Fig. 3). As the production of the above extracellular matrix proteins are properties of cardiac stem cells, the extracellular matrix proteins will accumulate in the culture.
Regarding claim 16, cardiac stem cells were known to secrete proangiogenic factors such as Angiopoietin-2, fibroblast growth factor (FGF), hepatocyte growth factor (HGF), and vascular endothelial growth factor (VEGF), as evidenced by Li et al (Page 161, In vitro production of growth factors; Page 164, paragraph 01; Supplementary Fig. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
It is noted that the instant application has been transferred to Ex. Kim from Ex. Jefferies.
It is noted that the upon the instant amendment, the limitations of dependent claims 3, 8-9 and 17-18 have been incorporated into claim 1, and the dependent claims are now canceled. The cell density of claim 1 is a new limitation.
Regarding the 103 rejection, the previous claim rejection based on Yang, Ye, Yamashita, etc. has been withdrawn and replaced by the instant claim rejection, and a new reference has been cited in the new claim rejection (i.e. Bian et al.). Thus, the arguments based on Ye reference is moot. 
The Examiner would like to address some issues discussed by applicant:
Applicant argued that it is critical that the culture CSCs have a density in a range of 2x106 to 5x106/ml because such density enables to have the multilayered cell sheet of the CSCs consisting of about 10 layers to about 50 layers. 
First, the concentration of the cells as claimed is not clear if they are CSCs prior to mixing with the hydrogel or if they are final concentration after mixing (i.e. 6/ml as acknowledged by applicant that Yang et al. teach the limitation, and thus, the concentration of cells taught by Yang et al. would meet the claimed concentration since the concentration as claimed is not particularly limited as the final concentration in the hydrogel. It is also noted that the cell concentration/density is not clearly disclosed if it is CSCs in a culture medium prior to mixing with a hydrogel solution, or it is the final concentration after mixing (see 35 USC §112(b) rejection above). 
Second, as discussed in the claim rejection under 35 USC §112(b) above, the term multilayered cell sheet as claimed does not exclude stacking cell layers of Yang et al. and multiple stacking of a single layer would form multilayered structure. It is noted that the instant specification discloses that the “multilayered” cell sheet is formed by simply mixing a certain cell concentration with a fibrin hydrogel, and when cells are uniformly distributed throughout the hydrogel, the product made would have 10-50 layers. There is no evidence that there are multiple layers in the hydrogel. It appears that applicants counts cells using imaginary grid as a distinct layer. As discussed, the term “multilayered” requires “distinct layers” in the absence of the specific definition given to the term in the instant specification. Rather the thickness of the hydrogel would determine the alleged “multilayered” cell sheet, and it is submitted that the dimension of the hydrogel would determine the thickness of the hydrogel, and a higher cell density given in the hydrogel in a fixed dimension of a container (dish, well, etc.) would result in a thicker layer of hydrogel with cells embedded. Furthermore, even with the same cell density, different surface area of the container holding the hydrogel mixture with cells would result in different thickness. For example, if hydrogel is formed in a container 2 surface area compared to 10 cm2 surface area, the resulting thickness of the gel would be much higher for 1 cm2 surface area compared to 10 cm2 surface area. If the thickness of the hydrogel equates to the number of layers of the multilayer cell sheet as alleged by applicant, then one would get multilayered structure of hydrogel with cells embedded by simply adjusting the size of the container without adjusting cell density.  Thus, contrary to the applicant’s allegation, it is the Examiner’s position that the cell concentration is only critical when the dimension of the hydrogel formed is limited. It is acknowledged that the contents of Figure 17 show different concentration of cells resulting in different thickness (allegedly “multilayered”) of the hydrogel. However, assuming arguendo even if there are distinct layers present, it is the Examiner’s understanding that without particular dimension given to the resulting hydrogel, the claimed cell density would not necessarily provide 10-50 layers or comparable thickness thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632